DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Office Action Mailed December 24, 2021 is Vacated
Applicant is advised that the Office Action mailed December 24, 2021 is vacated. Said Office Action did not reflect the Preliminary Amendment filed on November 17, 2020. An action on the merits claims 1-6 and 10-39 is contained herein.

Claim Objections
Claim 39 is objected to because of the following informalities:  the structure of Formula I and the accompanying text are improperly aligned.  Appropriate correction is required.

    PNG
    media_image1.png
    241
    678
    media_image1.png
    Greyscale



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-6, 10-14, 17-18, 23-26, 30-32, and 36-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,874,683 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
It is noted that claims 1-16 of U.S. Patent No. 10,874,683 B2 are drawn to a a method of treating a zika virus while claims 1-6, 10-11, 23-26, and 39 are drawn to a pharmaceutical composition, claims 12-13 ae drawn to a pressurized container, and claims 14, 17-18, and 30-32 are drawn to treating a viral infection. However, it would have been obvious to one of ordinary skill in the art to employ a composition comprising a compound disclosed in the ‘683 patent such as EIDD-1931 (Example 3), EIDD-2050 (Example 4), EIDD-2051 (Example 5), EIDD-2086 (Example 12), or EIDD-2107 (Example 15) which falls entirely within the scope of the instant claims, or that could be obtained by choosing from a finite number of identified, predictable solutions disclosed in claims 1-16 of the ‘683 patent. It would have also been obvious to include a propellant in the composition of the ‘683 patent such as compressed air or ethanol contained in a 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 10-17, 19, 23-31, and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The parenthetical phrase(s) “(C3-C6)”, “(C6-C16)”, and/or “(C6-C22)” render(s) claims reading upon said phrase(s) indefinite because it is unclear whether the limitations within the parentheses are part of the claimed invention.  See MPEP § 2173.05(d). For the purposes of applying art, the examiner interprets the parenthetical phrase(s) to be part of the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wan, Gwo-Hwa, et al. "A large-volume nebulizer would not be an infectious source for severe acute respiratory syndrome." Infection Control & Hospital Epidemiology 25.12 (2004): 1113-1115 Wan).
Wan teaches the use of a large-volume nebulizer by SARS-CoV patients (Table 1). The nebulizer of Wan meets the limitations of claims 12-13. It is noted that Wan does not teach a nebulizer containing a composition comprising a compound of instant Formula 1; however, inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Thus, claims 12-13 are anticipated. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 10-11, 23-25, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ivanov, Maksim A., et al. "New N 4-hydroxycytidine derivatives: Collection of Czechoslovak Chemical Communications 71.7 (2006): 1099-1106 (Ivanov); Dong et al. US 2010/0298256 A1 (Dong); Verreault, Daniel, et al. "Evaluation of inhaled cidofovir as postexposure prophylactic in an aerosol rabbitpox model." Antiviral research 93.1 (2012): 204-208 (Verreault) and Moussa et al. US 6,086,376 (Moussa) in combination.
Claims 1-4, 10-11, 23-25, and 39 are drawn to a pharmaceutical composition comprising a pharmaceutically acceptable excipient and a compound having Formula I.
Ivanov teaches that two series of N4-hydroxycytidine derivatives were synthesized and evaluated as potential antipox virus agents (Abstract). Acylation of N4-hydroxycytidine (1) with an excess of acyl chloride or imidazolide yielded the corresponding N4-(acyloxy) derivatives. Nucleoside 1 and its N4-(acyloxy) derivatives inhibited replication of pox viruses in cell cultures, N4-(pivaloyloxy)- and N4-(benzoyloxy)cytidines being the most potent. N4-Hydroxycytidine (1) was shown to have a broad spectrum of antiviral activity (page 1099). In particular, 1 inhibited in cell culture assays some clinically important infections, induced by viruses of severe acute respiratory syndrome, influenza A and B 1, measles1, hepatitis C 2 and some others.

    PNG
    media_image2.png
    556
    700
    media_image2.png
    Greyscale

Antiviral properties of compounds 2a and 2b were higher than those of parent 1 due to lower cytotoxicity and higher activity in both cell cultures (page 1102). In LLC-MK-2 cells SI values of compounds 2a and 2b achieved 50–100, whereas SI values of 1 were 5–15 for different viruses. The similar results were obtained in Vero cells (IS 10–67 for compounds 2a and 2b versus 3.6–5.6 for parent 1). The introduction of more bulky substituents into the N4-position of the heterocyclic base (compounds 2c and 2d) dramatically increased cytotoxicity and did not affect antiviral activity.

    PNG
    media_image3.png
    667
    696
    media_image3.png
    Greyscale

Ivanov differs from the instantly claimed invention in that 1) compounds 1, 2a, and 2b of Ivanov do not read upon the instant R1 moiety and 2) Ivanov does not teach a composition further comprising a propellant; however, these deficiencies would have been obvious in view of the teachings of Dong, Verreault, and Moussa in combination.
Dong provides a means of delivering phosphorylated nucleoside analogs to virally infected cells or cancer cells by providing lipid-modified phosphodiester nucleoside prodrugs as antiviral agents [0010]. These lipid-modified phosphodiester nucleoside prodrugs minimize deleterious side effects over the parent nucleoside analog when 

    PNG
    media_image4.png
    153
    348
    media_image4.png
    Greyscale

Verreault teaches that Variola virus, the etiological agent of smallpox, is naturally transmissible from person to person in aerosols and is the most highly feared agent of bioterrorism (page 204). Cidofovir (Cr), an antiviral compound originally developed for treatment of cytomegalovirus infection, has been shown to be active against a number of DNA viruses including poxviruses. Since the respiratory system would be the primary and most probable affected tissue in the event of a deliberate release of Variola virus, drug delivery by aerosol could enhance efficiency of treatment. The effectiveness of direct delivery of cidofovir has already been demonstrated for the prevention of orthopoxvirus infections in a murine model of cowpox infection. The aim of Verreault was to evaluate the efficiency of aerosol treatment with a pharmaceutical-grade powder version of Cr 
The results indicate that an inhalable reformulated form of Cr (NanoFOVIRTM) is a promising antiviral for emergency post-exposure prophylaxis for aerosol poxviral disease (page 207). The RPXV aerosol model that was used to assess the therapeutic potential of a repurposed drug (cidofovir) in an inhalable form showed to be effective in blocking disease at an inhalable dose approximately one log lower than by IV injection (at 10 mg/kg). In addition, the inhaled formulation significantly reduced primary viral spread in the lung, the target organ thought to be the primary point of entry for both naturally-derived and experimental infection. These results provide data appropriate for justification of future therapeutic evaluation studies using other relevant disease models of poxviruses, notably aerosolized monkeypox in nonhuman primates.
Moussa relates to aerosol formulations of drug microparticles coated with a lipid membrane and suspended in a hydrofluoroalkane propellant, as a dry powder or in a pharmaceutically acceptable carrier (column 1, lines 5-9).
In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious. Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 218 USPQ 871 (Fed. Cir. 1983); Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983).
In the instant case, it would have been obvious to one of ordinary skill in the art to provide compounds 1, 2a, and 2b of Ivanov as a 1-O-octadecyl-ethanediol-2-1, 2a, and 2b with a 1-O-octadecyl-ethanediol-2-phosphodiester moiety, 
    PNG
    media_image5.png
    88
    217
    media_image5.png
    Greyscale
). One would have been motivated to do so as Dong teaches that lipid-modified phosphodiester nucleoside prodrugs minimize deleterious side effects over the parent nucleoside analog. One would have had a reasonable expectation of success in view Dong’s successful incorporation use of said moiety into antiviral nucleoside ribavirin.
It would have also been obvious to administer the pharmaceutical composition of Ivanov, wherein the 5’-OH of compounds 1, 2a, and 2b are replaced with a 1-O-octadecyl-ethanediol-2-phosphodiester moiety, in the form of an aerosol further comprising a propellant such as hydrofluoralkanes. Ivanov teaches that N4-hydroxycytidine and N4-(acyloxy) derivatives thereof are useful for the treatment of a pox viral infection such as VV, MPV, or CPV. One of ordinary skill would have been motivated, with a reasonable expectation of success, to deliver the compound/composition of Ivanov via an aerosol in view of the teachings of Verreault and Moussa. Verreault teaches that since the respiratory system would be the primary and most probable affected tissue in the event of a deliberate release of Variola virus, drug delivery by aerosol could enhance efficiency of treatment. The effectiveness of direct delivery of cidofovir has already been demonstrated for the prevention of orthopoxvirus infections in a murine model of cowpox infection. Moussa teaches aerosol formulations of drug microparticles coated with a lipid membrane and suspended in a hydrofluoroalkane propellant, as a dry powder or in a pharmaceutically acceptable carrier. 
1, 2a, and 2b are replaced with a 1-O-octadecyl-ethanediol-2-phosphodiester moiety, into an aerosol comprising a propellant such as trifluoro alkanes in order to enhance efficiency of treatment. One would have had a reasonable expectation of success the effectiveness of direct delivery of cidofovir has already been demonstrated for the prevention of orthopoxvirus infections in a murine model of cowpox infection. Thus, one of ordinary skill in the art would have expected that a combination of a compound of Ivanov and a propellant would be effective of the treatment of a pox virus such as VV via an aerosol/inhalation.
All of the instant limitations are taught by the combination of Ivanov, Dong, Verreault, and Moussa. A person of ordinary skill in the art would have had a reason to combine the teachings of Ivanov, Dong, Verreault, and Moussa. A person of ordinary skill in the art would have had a reasonable expectation of success in combining the teachings of Ivanov, Dong, Verreault, and Moussa. Thus, claims 1-4, 10-11, 23-25, and 39 would have been obvious based on the preponderance of the evidence.
Claims 14, 17-18, 27, 30-33, and 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ivanov, Maksim A., et al. "New N 4-hydroxycytidine derivatives: synthesis and antiviral activity." Collection of Czechoslovak Chemical Communications 71.7 (2006): 1099-1106 (Ivanov); Dong et al. US 2010/0298256 A1 Antiviral research 93.1 (2012): 204-208 (Verreault) and Moussa et al. US 6,086,376 (Moussa) in combination as applied to claims 1-4, 10-11, 23-25, and 39 above.
As set forth supra, Ivanov teaches that N4-Hydroxycytidine (1) was shown to have a broad spectrum of antiviral activity (page 1099). In particular, 1 inhibited in cell culture assays some clinically important infections, induced by viruses of severe acute respiratory syndrome, influenza A and B 1, measles1, hepatitis C 2 and some others. Ivanov further teaches that N4-hydroxycytidine and N4-(acyloxy) derivatives thereof are useful for the treatment of a pox viral infection such as VV, MPV, or CPV. 
Ivanov differs from the instantly claimed invention in the manner as applied to claims 1-4, 10-11, 23-25, and 39 above; however, these deficiencies would have been obvious for the reasons of record as set forth supra. 
Regarding claims 30-31 and 37-38, the combination of Ivanov, Dong, Verreault, and Moussa does not explicitly teach the instantly claimed dosage regimen. However, given the in vitro data provided by the cited prior art, it would have been obvious to one of ordinary skill in the art to arrive at the instantly claimed dosage regimen via routine experimentation.
Claims 16, 19, 28-29, and 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ivanov, Maksim A., et al. "New N 4-hydroxycytidine derivatives: synthesis and antiviral activity." Collection of Czechoslovak Chemical Communications 71.7 (2006): 1099-1106 (Ivanov); Dong et al. US 2010/0298256 A1 (Dong); Verreault, Daniel, et al. "Evaluation of inhaled cidofovir as postexposure Antiviral research 93.1 (2012): 204-208 (Verreault) and Moussa et al. US 6,086,376 (Moussa) in combination as applied to claims 1-4, 10-11, 14, 17-18, 23-25, 27, 30-33, and 36-39 above, and further in view of Barnard et al. Antiviral Chemistry & Chemotherapy (2004), Vol. 15, pages 15-22 (Barnard).
Ivanov, Dong, Verreault, and Moussa in combination differs from the instantly claimed invention in that said combination does not explicitly teach the treatment of the instantly claimed virus; however, this deficiency would have been obvious in view of the teachings of Barnard.
Barnard evaluated two types of compounds for efficacy in inhibiting SARSCoV replication in vitro: calpain inhibitors (a class of cellular cysteine proteinases) and a number of nucleoside analogues (Abstract). β-D-N4-hydroxycytidine was the most selective nucleoside analogue inhibitor with an EC90 of 6 µM by virus yield reduction assay. Barnard further teaches that β-D-N4-hydroxycytidine has previously been shown to inhibit bovine viral diarrhoea virus and hepatitis C virus (HCV) replicon RNA production in Huh7 cells, at concentrations similar to those inhibiting SARS in this study (page 20).
It would have been obvious to treat a patient having SARSCoV by administering to the patient a composition of Ivanov, wherein the 5’-OH of compounds 1, 2a, and 2b are optionally replaced with a 1-O-octadecyl-ethanediol-2-phosphodiester moiety. One would have been motivated with a reasonable expectation of success in view of Barnard teaching that β-D-N4-hydroxycytidine inhibited SARSCoV replication in vitro. One would reasonably expected prodrugs of β-D-N4-hydroxycytidine to also inhibited SARSCoV replication in a patient in need thereof due to close structural similarities to parent compound β-D-N4-hydroxycytidine. 

Conclusion
Claims 1-6 and 10-39 are pending. Claims 1-4, 6, 10-19, and 23-39 are rejected. Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 20-22 are allowed.

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK T LEWIS whose telephone number is (571)272-0655. The examiner can normally be reached Monday to Friday, 10 AM to 4 PM EST (Maxi Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/PATRICK T LEWIS/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        



/PL/